Citation Nr: 0821175	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-12 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cirrhosis of the 
liver.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for skin disability 
characterized as acne vulgaris including as secondary to 
herbicide exposure.  

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
cirrhosis of the liver from use of prescribed medications for 
skin disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission





ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1964 to September 1967.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 2005 rating decision of the Waco, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The August 2005 decision denied reopening of the veteran's 
claim for service connection for skin disability (which had 
previously been denied by an unappealed May 1994 rating 
decision).  The decision also denied claims for service 
connection for cirrhosis and section 1151 compensation for 
cirrhosis.  These latter two denials were issued pursuant to 
the veteran's allegation that his cirrhosis had been caused 
or aggravated by the taking of tetracycline prescribed by VA 
physicians for his skin disability.  Notification of this 
decision was provided to the veteran in an accompanying 
August 2005 letter, which essentially mentioned the denial of 
all three claims.

In response to the August 2005 decision, the veteran 
submitted a February 2006 statement that he labeled as a 
Notice of Disagreement (NOD).  Although this statement was 
somewhat easy to misinterpret, the Board notes that the 
veteran did indicate that he was disagreeing with "all the 
adjudicative determinations mentioned" in the August 2005 
letter accompanying the August 2005 decision.  Thus, the 
Board finds that this statement constituted a notice of 
disagreement pertaining to the claim to reopen the claim for 
service connection for skin disability, along with the claim 
for service connection for cirrhosis and the claim for 
section 1151 compensation for cirrhosis.  

In response to the veteran's NOD, the RO issued a February 
2006 statement of the case (SOC) pertaining to the issues of 
entitlement to service connection for cirrhosis and 
entitlement to section 1151 compensation for cirrhosis.  The 
RO did not include the veteran's claim to reopen in the 
February 2006 SOC, nor did it issue a separate SOC pertaining 
to this issue.  Under Manlincon v. West, 12 Vet. App. 238, 
240 (1999), the Board must instruct the RO that this issue 
remains pending in appellate status (see 38 C.F.R. § 
3.160(c)) and requires further action including the issuing 
of an SOC.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  It is 
noteworthy that this claim is not before the Board at this 
time and will only be before the Board if the veteran files a 
timely substantive appeal.  The Board's actions regarding 
this issue (i.e. the instant remand) are taken to fulfill the 
requirements of the Court in Manlincon. 

Given that the Board is remanding the claim to reopen the 
claim for service connection for skin disability, it must 
also consider whether the veteran's other claims (which are 
in appellate status) are inextricably intertwined with this 
claim.
The United States Court of Veterans Appeals (Court) has 
stated that where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn 
could render any review of the decision on the other claim 
meaningless and a waste of appellate resources, the two 
claims are inextricably intertwined.  See Henderson v. West, 
12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991). The Board notes that the veteran's 
allegations regarding a relationship between his tetracycline 
use for his skin disability and his cirrhosis essentially 
amount to a claim for secondary service connection and if the 
veteran is ultimately granted service connection for skin 
disability, the veteran's claim for service connection would 
have to be adjudicated on this basis.  Thus, it is premature 
for the Board to now adjudicate the veteran's instant claim 
for service connection for cirrhosis, as it is yet unclear 
whether the veteran may be able to assert a valid claim for 
secondary service connection.  Accordingly, as the outcome of 
the decision of the claim for skin disability will have a 
significant impact on the claim for service connection for 
cirrhosis, the two claims are inextricably intertwined and 
the claim for service connection for cirrhosis must be 
remanded to the RO along with the claim for skin disability.  
Additionally, the claim for section 1151 compensation for 
cirrhosis is inextricably intertwined with the claim for 
service connection for cirrhosis as a favorable decision 
regarding the claim for service connection for cirrhosis 
would render any review of the section 1151 claim 
meaningless.  Thus, the section 1151 claim must also be 
remanded back to the RO.

The Board also notes that even if the section 1151 claim were 
not inextricably intertwined with the claim for service 
connection for skin disability, remand would still be the 
appropriate disposition for it.  The record shows that the 
veteran took tetracycline for a number of years from the 
early 80s until at least 1997.  Well prior to 1997, in 1990, 
the veteran was found to have elevated liver enzymes and 
diagnoses of "rule out cirrhosis" and alcohol abuse were 
made.  Then in December 1997, a VA progress note indicated 
that the veteran had been advised by a dermatologist to 
reduce taking tetracycline "for causing liver problems."  
This evidence at least suggests the possibility that there 
could be some relationship between the prescribed 
tetracycline and the veteran's liver problems and that VA 
could at least potentially have been at fault for continuing 
to prescribe the tetracycline.  Accordingly, as there is no 
medical opinion of record pertaining to the medical question 
as to whether the veteran's tetracycline use caused or 
aggravated his cirrhosis, and if so, whether the VA was at 
fault in prescribing or continuing to prescribe the 
tetracycline, such an opinion should be secured prior to the 
issuing of a final decision on this claim.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) ("[The Board] must 
point to a medical basis other than [its] own unsubstantiated 
opinion" to support its decision).  Thus, the section 1151 
claim must also be remanded to the RO on this basis.  

Accordingly, the case is REMANDED for the following action:

1. The RO should determine whether 
reopening of the veteran's claim for 
service connection for skin disability is 
warranted.  If so, it also should further 
determine whether the veteran is entitled 
to service connection for the skin 
disability.  The RO should then formally 
issue its determination or determinations 
in an SOC.  If reopening or the underlying 
claim for service connection is denied in 
the SOC, the veteran must be advised of 
the time limit for filing a substantive 
appeal.  38 C.F.R. § 20.302(b).  Then, 
only if the appeal is timely perfected, 
this issue is to be returned to the Board 
for further appellate consideration, if 
otherwise in order.

2.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for his liver 
disability from July 2005 to the present 
and should secure copies of complete 
records of the treatment or evaluation 
from all sources identified.

3.  If, and only if, in step 2 above, the 
RO determines that the veteran is entitled 
to service connection for skin disability, 
it should arrange for a VA examination by 
a VA physician to determine the likely 
etiology of the veteran's liver 
disability.   The veteran's claims folder 
should be made available to the examiner 
in conjunction with the examination.  Any 
indicated tests should be performed.  The 
examiner should then provide an opinion 
whether it is at least as likely as not 
(i.e. a 50% chance or greater) that the 
veteran's taking of tetracycline for his 
skin disability caused or aggravated his 
cirrhosis.  

4.  If, and only if, in step 2 above, the 
RO denies reopening of the veteran's 
claim, or grants reopening but denies 
service connection for skin disability, it 
should arrange for a VA examination by an 
appropriate physician to determine whether 
it is at least as likely as not (i.e. a 50 
percent chance or greater) that the 
veteran's taking of VA prescribed 
tetracycline either caused or aggravated 
his liver disability.  If, and only if, 
the examiner does determine that it is at 
least as likely as not that the 
tetracycline use did cause or aggravate 
the liver disability, the examiner should 
further provide an opinion as to:  
(1) whether there was carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on 
the part of VA in prescribing tetracycline 
at any time during the course of the 
veteran's treatment and (2) whether the 
liver damage from the tetracycline was an 
event that was reasonably foreseeable.  
The examiner should provide a rationale 
for all opinions given.  

5.  The RO should then readjudicate the 
claims for service connection for 
cirrhosis and entitlement to section 1151 
compensation for cirrhosis.  If they 
remain denied, the RO should issue an 
appropriate supplemental statement of the 
case and provide the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



